Exhibit 10.1 SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS This Separation Agreement and General Release of Claims (this “Agreement” ) is made by and between Earl W. McNiel ( “Employee” ) and Erin Energy Corporation (the “Company” ) effective as of the 6th day of May, 2015 (the “Effective Date” ). WITNESSETH 1.Whereas, Employee wishes to resign his employment with the Company, effective as of the Resignation Date; and 2.Whereas, Employee and the Company entered into an employment agreement dated February 27, 2013 (the “Employment Agreement” ); and 3.Whereas, Employee and the Company desire to further memorialize Employee’s obligations with respect to any trade secrets and/or proprietary and confidential information acquired by Employee during his employment; and 4.Whereas, Employee desires to release any and all claims or causes of action Employee has or may have against the Company Parties (as defined below), including without limitation those that may have arisen during, or as a result of, Employee’s employment or the end of Employee’s employment. 5.Now, therefore, for and in consideration of the mutual covenants and promises hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Employee and the Company hereby agree: Section 1. Resignation from Employment . Employee acknowledges that he has decided to voluntarily resign his employment from the Company effective as of May 31, 2015 (the “Resignation Date” ). Accordingly, the parties agree that Employee’s last day of employment with the Company will be the Resignation Date. Section 2. Severance and Other Benefits . The Company, in exchange for the promises of Employee contained below, agrees as follows, subject to Employee’s signing and non-revocation of the Supplementary Release: A.The Company agrees to pay Employee the total amount of $368,750, consisting of one year’s base salary at $295,000.00 per annum plus Employee’s bonus for 2014 in the amount of $73,750.00, less any legally required deductions and withholdings (the “Severance Amount” ). The Severance Amount will be paid as follows, commencing the first month following the Resignation Date: twenty-four (24) months at a rate of $15,000.00 per month and one (1) month at a rate of $8,750.00 per month. Such amounts shall be paid by payroll continuation in accordance with the Company’s normal payroll practices and be subject to any applicable deductions and withholdings. B.The Company will accelerate by twelve (12) months the vesting of all outstanding restricted common stock and options exercisable for common stock previously granted to Employee under the Company’s 2009 Equity Incentive Plan (the “Plan”), with all vested options (including accelerated options) remaining exercisable for a period of twelve (12) months following the Resignation Date. Any vested stock options not exercised during such time period and any unvested stock options and restricted shares of common stock not vesting within the acceleration period shall expire and become forfeit in accordance with terms of the granting documents. Exercise of stock options and issuance of restricted stock shall be in accordance with the Plan, the granting documents and applicable Company policies and procedures. C.The Company agrees to grant Employee 38,412 shares of restricted common stock under the Plan, which shares shall vest on the Resignation Date and constitute Employee’s long-term incentive grant for 2015. D.During the portion, if any, of the twelve-month period following the Resignation Date that Employee elects to continue coverage for Employee and Employee’s eligible dependents under the Company’s group health and dental plans under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ( “COBRA” ) and/or Sections 601 through 608 of the Employee Retirement Income Security Act of 1974, as amended, the Company shall reimburse Employee on a monthly basis for the premium costs paid by Employee in order to continue such health and/or dental coverage (the “COBRA Reimbursement” ). The Company shall provide the COBRA Reimbursement within five days after Employee submits documentation to the Company evidencing his monthly payments to elect applicable continuation coverage; provided, however, that Employee must submit such documentation within thirty (30) days of his applicable payments, and provided further that the Company shall have no obligation to make the COBRA Reimbursements described above as of the date that Employee becomes eligible to participate in another entity’s health and/or dental insurance coverage, as applicable (which such eligibility shall be promptly reported by Employee to the Company). E.The Company shall pay, in accordance with its normal payroll procedures, the base salary payable to Employee under the Employment Agreement accruing prior to the Resignation Date and shall reimburse Employee for all ordinary business expenses in accordance with the Company’s business expense reimbursement policy. Employee shall submit evidence of reimbursable business expenses incurred prior to the Resignation Date within ten business days after the Resignation Date and the Company shall reimburse such business expenses within five business days after receipt of such evidence. In addition, in his final paycheck for service through the Resignation Date, Employee shall receive payment for the value of his actual accrued but unused vacation days. Section 3.
